Order entered April 29, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00049-CR

                           MELVIN LEE VAUGHN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-60500-T

                                         ORDER
       The Court DENIES appellant’s pro se motion for new trial and motion to have charges

dismissed. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).



                                                    /s/   ADA BROWN
                                                          JUSTICE